DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/28/2021.
Claims 1-12 are withdrawn for being drawn to the non-elected invention. Claims 13-27 are pending and examined below.  
Upon further consideration, a new ground(s) of rejection is made in view of reference McGregor (5113917).  Due to the introduction of new rejections, this action is made NON-FINAL.

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the phrase “in particular” renders claim 18 vague and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference McGregor (5113917).
Regarding claim 13, McGregor discloses an apparatus comprising:
a control device (column 10 line 8);
a filling station (22) including:
a filling spout (40) for filling an open-mouth bag (26); and
a plurality of grippers (32, 100, 152, 158),
wherein the plurality of grippers (32, 100, 152, 158) comprise at least:

holding grippers (152) for holding the open-mouth bags (26) in the filling station (22); and
discharge grippers (100) for holding the filled open-mouth bags (26) during the discharge from the filling station (22); and
a conveyor device (24) extending up to beneath the filling station (22) for supporting and for transporting the filled open-mouth bags (26),
wherein the filling station (22) accommodates the filling spout (40) together with the holding grippers (152) in a height-adjustable supporting structure (38),
wherein the filling station (22) is suitable for lowering the support structure (38) with the filling spout (40) and the holding grippers (152) and for taking over the open-mouth bag (26) with the holding grippers (152), and
wherein the filling station (22) is suitable for elevating the supporting structure (38) with an appended open-mouth bag (26) so that the bottom end is freely suspended above the conveyor device (24).
(Figures 10-15 and Column 2 lines 62-68, Column 3 lines 22-48, 52-66, Column 4 lines 18-19, 39-45, Column 10 lines 5-18)
Regarding claim 14, McGregor discloses the filling station (22) is suitable for lowering the supporting structure (38) with the appended open-mouth bag (26) onto the conveyor device (24). (Figure 14-15 and Column 4 lines 29-38)
Regarding claim 15, McGregor discloses the filling station (22) is suitable to lower the supporting structure (38) with the appended open-mouth bag after filling begins so that the bottom end of the open-mouth bag rests on the conveyor device (24) at least for part of the filling process. (Column 4 lines 29-38)
Regarding claim 16, McGregor discloses the control device (column 10 line 8) and the filling station (22) are configured and set up:
to lower the supporting structure (38) with the filling spout (40) and the holding grippers (152) to take over the open-mouth bag (26) with the holding grippers (152); and
to elevate the supporting structure (38) with the appended open-mouth bag (26) for the bottom end of the open-mouth bag (26) to be freely suspended above the conveyor device (24) as filling begins.
(Figure 14-15 and Column 3 lines 52-66, Column 10 lines 5-18)
Regarding claim 17, McGregor discloses the control device (column 10 lines 8) and the filling station (22) are configured and set up to lower the supporting structure (38) with the appended open-mouth bag (26) for the bottom end of the open-mouth bag (26) to rest on the conveyor device (24) during part of the filling process. (Column 4 lines 29-38, Column 10 lines 5-18)
Regarding claim 18, McGregor discloses at least one compacting device (166). (Column 4 lines 50-55)
Regarding claim 19, McGregor discloses the compacting device (166) is disposed beneath a bearing surface of the conveyor device (24). (Column 4 lines 50-55)
Regarding claim 20, McGregor discloses a drive (column 6 line 15) for elevating and lower the support structure (38). (Column 6 lines 11-15)
Regarding claim 23, McGregor discloses the filling spout (40) is configured as a flap spout suitable to enter an open-mouth bag (26). (Figure 10-12)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5113917) as applied to claim 13 above, and further in view of reference Schütte et al. (2016/0001909).
Regarding claim 21, McGregor discloses the claimed invention as stated above but do not disclose the feed grippers and the discharge grippers are fastened to a support frame of a gripper conveying device.
Schütte et al. discloses packaging machine (30) comprising: a control device (57); a filling station (53), and gripper conveying device (45), wherein the gripper conveying device comprises feeding grippers and discharge grippers. (Figure 1 and Page 4 paragraph 59, 64, 65)

Regarding claim 22, McGregor modified by Schütte et al. disclose the gripper conveying device (Schütte et al. – 45) comprises swing arms (Schütte et al. – 46) and a pendulum device (Schütte et al. – 50). (Figure 1)
Regarding claim 24, McGregor disclose the claimed invention as stated above but do not disclose the conveyor device is height-adjustable.
Schütte et al. discloses packaging machine (30) comprising: a control device (57); a filling station (53), and conveyor device (51), wherein the conveyor device (51) is height-adjustable. (Figure 1 and Page 4 paragraph 59, 64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the conveyor device of McGregor by incorporating the height-adjustable conveyor device as taught by Schütte et al., since such a modification would allow the apparatus to accommodate different size bags, thereby making the overall apparatus more versatile.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5113917) as applied to claim 13 above, and further in view of reference Kölker (DE 102007015251).
Regarding claim 25, McGregor disclose the claimed invention as stated above but do not disclose a roll accommodation for accommodating a tubular film roll.
Kölker disclose an apparatus comprising: a filling station (60); and a roll accommodation (19) for accommodating a tubular film roll (15) and/or a bag forming station (9, 13, 17). (Figure 1 and Page 5 paragraph 28)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of McGregor by incorporating the roll accommodation and bag forming station as taught by Kölker, since page 5 paragraph 28 of Kölker states such a modification would allow for desired bag length for be formed in the apparatus.
Regarding claim 26, McGregor modified by Kölker disclose a bottom seam station (Kölker – 13) for generating a bottom seal (Kölker – 39) and/or a top seam station (Kölker – 14) for closing the open-mouth bag (Kölker – 8). (Kölker – Figure 1 and Page 5 paragraph 28, Page 6 paragraph 31)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5113917) as applied to claim 13 above, and further in view of reference Barraclough (3112588).
Regarding claim 27, McGregor disclose, after filling the open-mouth bag (26), the open-mouth bag (26) is carried to a conventional sealing station. (Column 7 lines 5-13)
However, McGregor does not disclose a cooling station.
Barraclough disclose a filling apparatus comprising: a sealing station (190, 191); and a cooling station (197, 198). (Column 14 lines 16-40)


Response to Arguments
Claims 1-12 are withdrawn for being drawn to the non-elected invention. Claims 13-27 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Kölker (DE 102007015251) modified by reference Schütte et al. (2016/0001909), in view to the arguments, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference McGregor (5113917).  Due to the introduction of new rejections, this action is made NON-FINAL.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 18, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731